Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. 	The formal drawings filed on 10/6/2021 have been fully considered and made of record in this application.

Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “CONDUCTIVE BONDING LAYER WITH SPACERS BETWEEN A FIRST CLIP AND SEMICONDUCTOR DIE ”.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 2, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Choi (US2018/0240770).


With respect to Claims 1, 13, 18, and 19, Choi teaches a first die 130 (i.e. a MOSFET) with first and second die surfaces, the second die surface is bonded to a first die attach pad (DAP) 120a disposed on a first substrate surface of a package substrate and the first die surface includes a first die contact pad.  A first clip bond 150, wherein the first clip bond includes a first clip bond horizontal planar portion attached to the first die contact pad on the first die surface.  A first clip bond vertical portion disposed on an edge of the first clip bond horizontal planar portion.  The first clip bond vertical portion is attached to a first substrate bond pad (i.e. underneath adhering means 155) on the first substrate surface.  A first conductive clip-die bonding layer 145 with spacers 140 on the first die contact pad of the first die.  The first conductive clip-die bonding layer 145 bonds the first clip bond horizontal planar portion to the first die contact pad, wherein the spacers 145 maintain a uniform Bond Line Thickness (BLT) of the first conductive clip-die bonding layer 140 (see paragraphs 26-37; Figs. 2 and 4).
With respect to Claim 2, Choi teaches wherein the first clip bond vertical portion comprises a step profile (see Figs. 2 and 4).
With respect to Claim 20, Choi teaches the spacers 140 comprise a material (i.e. Al, Cu, or Au) having a  higher melting point than the bonding layer 145 (i.e. made of conductive epoxy adhesive (see paragraphs 28-30). 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2018/0240770) as applied to claim 1 above, and further in view of Lo (US 2007/0281397).
With respect to Claim 3, Choi discloses the claimed invention except for the first clip bond vertical portion comprises a base having an extension portion along a plane of the first substrate bond pad.  However, it is well known in the semiconductor industry to a first clip bond vertical portion comprises a base having an extension portion along a plane of the first substrate bond pad as evident by Lo (see Figs. 4-7).

Allowable Subject Matter
9. 	Claims 14-17 are allowed.
10. 	Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a first conductive die-substrate bonding layer with spacers, wherein the first conductive die-substrate bonding layer bonds the first clip bond vertical portion of the first clip bond to the first substrate bond pad in claim 4.
A second die bonded to the first clip bond horizontal planar portion by a second conductive clip-die bonding layer with spacers.  The second clip bond vertical portion is attached to a second substrate bond pad on the first substrate surface.  A third conductive clip-die bonding layer with spacers on the second die contact pad of the second die.  The third conductive clip-die bonding layer bonds the second clip bond horizontal planar portion to the second die contact pad in claim 14.
The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
11.	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/October 28, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897